* * * I do find and determine, from the evidence taken in this cause, as follows:
*1076L. That the petitioner was, on tire 13th day of October, 1923, in the employ of the respondent as a laborer, and receiving wages of $19.20. a week.
2. That on said day petitioner sustained an accident arising out of and in the course of his employment, to> wit: while placing ice in a kettle the ice slipped, causing some kind of liquid to splash in petitioner’s face in the vicinity of his eyelids.
3. That petitioner was paid temporary compensation by the respondent, amounting to eleven and three-sevenths weeks, amounting to $146.20.
4. That petitioner suffered no permanent disability arising out of said accident, and that prior to' the expiration of the temporary payments made bjr respondent, petitioner was discharged as cured by Dr. Hennion and advised to return to work.
It is therefore, on the 21st day of October, 1924, on motion of McCarter & English, attorneys for respondent, ordered that the petition in the above-entitled cause be and it is hereby dismissed and judgment entered in favor of the respondent.
William B. McMichael,

Referee.